Citation Nr: 1746415	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-31 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to February 2004.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from March 2004 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the current appeal period, the Veteran's GERD has been manifested by recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for GERD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent letters to the Veteran throughout the appeal period specifying the type of evidence needed to substantiate the claim.  There has been no allegation of notice error in this case.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone several VA examinations in connection with this claim, most recently in April 2015.  The Board finds the examinations adequate, because they include reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a rating in excess of 10 percent for GERD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.   Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the instant case, the record does not reflect a significant material change in the disability level; hence, a uniform rating is warranted.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's GERD is rated under Diagnostic Code 7346 for hiatal hernia.  The disability is currently rated as 10 percent disabling for the entirety of the appeal period.  A 30 percent rating requires a showing of persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating requires a showing of symptoms including pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

In reviewing the relevant evidence of record, the Board finds that entitlement to an increased evaluation of 30 percent is warranted, based on the Veteran's consistent symptomatology including dysphagia, pyrosis, and regurgitation, with substernal and arm pain, productive of considerable impairment of health.  The record reflects consistent complaints of arm and shoulder pain dating to as early as January 2004.  The symptom has been present on an ongoing basis since that time.  December 2006 VA treatment records reflect complaints of regular diarrhea and abdominal pain.  May 2009 VA treatment records show the Veteran's GERD continued to be problematic, affecting his appetite and causing pain.  

The Veteran was afforded a VA examination in May 2013, where he endorsed symptoms including daily heartburn, frequent vomiting in the mornings, and periodic bouts of nausea, as well as the aforementioned arm pain.  A second VA examination, conducted in April 2015, shows complaints of symptoms including reflux and sleep disturbance, along with those noted in the May 2013 examination.  The April 2015 VA examiner opined that based on his review of the file and examination of the Veteran, the disorder would be expected to affect the Veteran's ability to work; in particular, the examiner cited the Veteran's need for periodic work breaks of approximately 30 minutes when symptoms flare.

Based on the above, the Board concludes that the Veteran's symptoms can be said to be productive of considerable impairment of health.  These symptoms have occurred regularly and unabated for the entirety of the appeal period, despite earnest treatment efforts.  

However, the evidence does not warrant assignment of a 60 percent rating for the disability.  The record does not demonstrate substantial weight loss, or hematemesis or melena, or anemia.  Further, while the Veteran's symptoms are significant, they do not appear to be productive of the severe impairment of health contemplated in the 60 percent rating criteria.  There is no indication of frequent emergency room visits for gastric distress.  The Veteran has acknowledged he remains able to work, provided he is able to take periodic breaks when symptoms flare.  He does not appear to have missed extended periods of work due to the disorder, nor does the record document any protracted debilitating episodes.  

Accordingly, the Board assigns a 30 percent rating, but no higher, for the Veteran's GERD.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation of 30 percent for GERD is granted.


REMAND

Unfortunately, a remand is necessarily before the remaining claim can be finally adjudicated.  The Veteran last underwent a VA examination to address his eye disability in August 2015.  That examiner diagnosed the Veteran with Adie syndrome of the right eye and bilateral nasal pterygium.  The examiner also noted that the former had been diagnosed prior to 2003, by the Veteran's report.  The service treatment records do not reflect that diagnosis.  Further, the August 2015 VA examiner's report is silent on the question of an etiological relationship between the diagnosis and the Veteran's active service.  As such, a new examination is necessary to explore the etiology of the Veteran's eye disabilities, to include any relationship to active service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eye disorder(s).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2. After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current eye disorder, to include the currently-diagnosed Adie syndrome, related to his military service, to include any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


